REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: claim 2 (also claim 16) recites a data collection, display, and report generation platform, wherein a first input action alone and a first input action and a subsequent input action that provide different confidence level visualizations of a user’s answer.  Prior art exists that allows a user to answer questions and then provide a separate response inputting the user’s confidence in the answer input.  The prior art does not provide a single click (first input) for high confidence and double click input (first and second input) for lower confidence.  
For example, U.S. Patent Application Publication No. 2012/0288845 to Kumar discloses a multiple-choice assessment that utilize a separate (single click alone) confidence selection by a user.  Kumar fails to disclose a single click (first input) for high confidence and double click input (first and second input) for lower confidence.  
Additionally, U.S. Patent No. 9,530,320 to Rudolph discloses a multiple-choice assessment that utilize a separate (single click alone) confidence selection by a user.  Rudolph fails to disclose a single click (first input) for high confidence and double click input (first and second input) for lower confidence.  
Therefore, no single reference or reasonable combination of references anticipate or make obvious the recited features of independent claims 2 and 16, as well as, their dependent claims 3-15 and 17-24.
Although the claims appear to be directed to an abstract idea grouped as a Method of Organizing Human Activity (e.g., teaching), it appears the use of single/double inputs to provide answer confidence levels integrates the abstract idea into a practical application.  Therefore, claims 2-24 are patent eligible. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES S MCCLELLAN whose telephone number is (571)272-7167. The examiner can normally be reached Monday-Friday (8:30AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached at 571-270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James S. McClellan/Primary Examiner, Art Unit 3715